Title: From Benjamin Franklin to Arthur Lee, 21 March 1777
From: Franklin, Benjamin
To: Lee, Arthur


Dear Sir,
Passy, March 21. 1777.
We have received your favours from Victoria and from Burgos.
The Congress sitting at Baltimore, dispatch’d a Packet to us the 9th. of January, containing Accounts of the Success at Trentown, and subsequent events to that Date, as far as had come to knowledge. The Vessel was obliged to run up a little River in Virginia to avoid some Men of War, and was detained there 17 Days, or we should have had these advices sooner. We learn however thro’ England, where they have News from N.York to the 4th of Feby. that in Lord Cornwallis’s Retreat to Brunswick two Regiments of his Rear Guard were cut to pieces; that General Washington having got round him to Newark and Eliz. Town, he had retired to Amboy, in his Way to N.York; that Gen. Howe had called in the Garrisons of Fort Lee and Fort Constitution, which were now possess’d by our People: that on the New-York side, Forts Washington and Independance were retaken by our Troops; and that the British Forces at Rhode island were recall’d for the defense of New York.
The Committee in their Letters mention the intention of Congress to send Ministers to the Courts of Vienna, Tuscany, Holland and Prussia. They also send us a fresh Commission containing your name instead of Mr. Jefferson’s; with this additional Clause; “and also to enter into and agree upon a Treaty with his most Christian Majesty or such Person or Persons as shall be by him authorized for that purpose for assistance in carrying on the present War between Gr. Br. and these united States.” The same Clause is in a particular Commission they have sent me to treat with the Court of Spain, similar to our common Commission for the Court of France; and I am accordingly directed to go to Spain; But as I know that choice was made merely on the supposition of my being a little known there to the great Personage for whom you have my Letter, (a circumstance of little importance) and I am really unable thro’ Age, to bear the Fatigue and Incommodities of such a Journey, I must excuse myself to Congress; and join with Mr. Dean in requesting you to proceed in the business, on the former footing, till you can receive a particular Commission from Congress, which will no doubt be sent as soon as the Circumstances are known.
We know of no Plans or Instructions transmitted to Mr. Dean, but those you have with you. By this Packet indeed we have some fresh Instructions, which relate to your Mission, viz. that in case France and Spain will enter into the War the United States will assist the former in the Conquest of the British Sugar Islands, and the latter in the Conquest of Portugal, promising the assistance of 6 Frigates manned, of not less than 24 Guns each, and Provisions equal to 2,000,000 Dollars; America desiring only for her Share what Britain holds on the Continent; But you shall by the first safe opportunity have the Instructions at length. I believe we must send a Courier.
We are ordered to borrow if we can £2,000,000 Sterling, on Interest. Judge then what a piece of Service you will do, if you can obtain a considerable Subsidy, or even a Loan without Interest.
We are also ordered to build 6 Ships of War. It is a pleasure to find the things ordered which we were doing without orders.
We are also to acquaint the several Courts with the determination of America to maintain at all Events her Independance. You will see by the Date of the Resolution relating to Portugal, as well as by the above that the Congress were Stout in the midst of their Difficulties.
It will be well to sound the Court of Spain on the Subject of permitting our arm’d Ships to bring Prizes into their Ports, and there dispose of them. If it cannot be done openly, in what manner we can be accommodated with the use of their Ports, or under what Restrictions. This Government has of late been a little nice on that Head; and the orders sent to L’orient have occasioned Capt. Wickes some Trouble.
We have good advice from our Friend of Amsterdam that in the height of British Pride on their Summer success, and just before they heard of any Check, the Ambassador Sir Joseph York had been ordered to present a haughty Memorial to the States, importing that notwithstanding their promises to restrain their Subjects from supplying the Rebels, it was notorious that those Supplies were openly furnished by Hollanders at St. Eustatia; and that the Governor of that Island had returned from his Fort the Salute of a Rebel Ship of War, with an equal number of Guns. That the King justly and highly resented these Proceedings, and demanded that the States should by more severe Prohibitions restrain that Commerce; that they should declare their disaprobation of that insolent behaviour of their Governor, and punish him by an immediate Recall. Otherwise his Majesty, who knew what appertained to the Dignity of his Crown, would take proper Measures to vindicate it. And he required an immediate answer. The States coolly returned the Memorial with only this Observation, that when the Respect due to Sovereigns was not preserved in a Memorial, an answer to it ought not to be expected. But the City of Amsterdam took fire at the Insolence of it, and have instructed their Deputies in the States to demand Satisfaction, by the British Courts’ disavowal of the Memorial and a Reprimand of the Ambassador. The States immediately ordered a number of Men of War to be put in Commission. Perhaps since the bad News is come, England may be civil enough to make up this little Difference.
Mr. D. is still here. You desire our advice about your stopping at Burgos. We agree in opinion that you should comply with the Request. While we are asking aids it is necessary to gratify the desires, and in some Sort comply with the Humours of those we apply to. Our Business now is to carry our point. But I have never yet changed the Opinion I gave in Congress, that a Virgin State should preserve the Virgin Character, and not go about suitering for Alliances, but wait with decent Dignity for the applications of others. I was over-ruld; perhaps for the best. With the greatest Esteem, I am ever Dear Sir Your most obedient humble Servant
B Franklin
Honorable Arthur Lee Esqr.
 
Notation: March 21st 1777
